Citation Nr: 1453673	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU") due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied an increased evaluation in excess of 40 percent for bilateral hearing loss.

In an August 2012 statement, the Veteran requested a hearing before a Decision Review Officer.  The Veteran failed to report to his scheduled May 2013 hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

In a May 2012 correspondence, the Veteran stated that he had to resign his position with a police department earlier than he wanted because his hearing loss caused safety concerns.  He said he had no way to make a living because of his hearing loss.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues on appeal are as noted on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran has at worst, Level XI hearing in the right ear and Level V in the left ear.  

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected disabilities precludes him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the increased evaluation claim, the July 2010 letter informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

During the relevant appeal period, the Veteran underwent VA examinations in July 2010 and July 2012 to assess the current severity of his bilateral hearing loss.  The VA examinations are adequate, as they are predicated on a review of the prior audiology reports, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his bilateral hearing loss has worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's bilateral hearing loss is currently evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, effective November 14, 2007.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Veteran contends that he is entitled to a higher evaluation for his bilateral hearing loss, because he is unable to work effectively due to his inability to hear.  Until his recent resignation, the Veteran worked as a Patrol Captain in a police department.  His position required that he communicate daily in person and on the phone with the public and patrolmen.  He found that his hearing impairment impacted his ability to perform certain duties, such as participating in traffic stops, going out on searches, answering his cell phone (which he kept on vibrate), and following up with his patrolmen.  He said he could not hear people in order to take reports.  He was easily startled by people.  He had hit people in defense on occasion.  His Lieutenant attended Captain-only meetings to assist the Veteran with taking notes.  He sat at the front of the room during his required continuing education classes, but was still unable to hear all of the information.  At home, he keeps the television loud, but is not able to hear all of the words.  When the television is at normal sound level, he cannot follow the captions and watch the pictures.  When he is by himself, he cannot hear the doorbell ring, a knock at the door, or alarm clocks.  The dog has to alert him.  He avoids social situations, because he cannot hold conversations.  He finds driving difficult, because he cannot hear sirens or horns.  The Veteran had tried using different hearing aids, but found them to be ineffective.  See July 2010, August 2010 and August 2012 statements.  

The July 2010 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 80, 75, 80, and 80 dB, respectively, for an average over the four frequencies of interest of 78.75 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 35, 45, 50 and 105 dB, respectively, for an average over the four frequencies of interest of 58.75 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of zero percent in the right ear and 78 percent in the left ear.  These results show that the Veteran has exceptional hearing loss in the right ear as contemplated in 38 C.F.R. § 4.86.  The left ear results do not show exceptional hearing loss.  

The July 2010 measurement results for the right ear show that the application of 38 C.F.R. § 4.85 Table VI results in the assignment of Roman Numeral XI and the application of 38 C.F.R. § 4.85 Table VIa results in the assignment of Roman Numeral VII.  For the left ear, application of 38 C.F.R. § 4.85 Table VI results in assignment of Roman Numeral IV.  As the Table VI results reflect a higher Roman Numeral for the right ear, Roman Numeral XI will be used for the purpose of determining a disability rating.  A 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row XI with column IV. 

At a July 2012 VA examination, the Veteran's puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 80, 75, 80, and 80 dB, respectively, for an average over the four frequencies of interest of 79 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 35, 50, 50, and 105 dB, respectively, for an average over the four frequencies of interest of 60 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of zero percent in the right ear and 68 percent in the left ear.  These results show that the Veteran has exceptional hearing loss in the right ear as contemplated in 38 C.F.R. § 4.86.  The left ear results do not show exceptional hearing loss.  

The July 2012 measurement results for the right ear show that the application of 38 C.F.R. § 4.85 Table VI results in the assignment of Roman Numeral XI and the application of 38 C.F.R. § 4.85 Table VIa results in the assignment of Roman Numeral VII.  For the left ear, application of 38 C.F.R. § 4.85 Table VI results in assignment of Roman Numeral V.  As the Table VI results reflect a higher Roman Numeral for the right ear, Roman Numeral XI will be used for the purpose of determining a disability rating.  A 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row XI with column V.

The July 2010 and July 2012 audiological test results do not provide for assignment of an evaluation in excess of 40 percent for the Veteran's bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the July 2010 VA examiner found that the Veteran's bilateral hearing loss had no significant effects on his occupation and no effect on his usual daily activities.  By contrast, the July 2012 VA examiner found that the Veteran's bilateral hearing loss was detrimental to his work as a police officer.  He had one working ear and his ability to discriminate sounds had worsened.  The July 2012 VA examiner found that the Veteran would have trouble communicating in all environments even when amplification was worn in the left ear.  The July 2012 VA examiner noted that the Veteran was told that he could no longer perform his duties in the police department because of his hearing loss.  

The Board has considered the Veteran's statements that his bilateral hearing loss is worse than his current 40 percent evaluation reflects and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degrees of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").

In sum, the Board finds that there is no audiological evidence of record to support an evaluation in excess of 40 percent for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim, therefore, the Veteran's claim for a higher evaluation must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

Here, it must be found that the Veteran's disability picture is reasonably contemplated by the rating schedule.  

As a threshold matter, it is important to understand that the rating schedule is designed to compensate for the effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.15.  Also significant, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").  

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk.  Referral for extraschedular consideration cannot be made on this basis.  

As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

III. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

As previously stated above, in May 2012 correspondence, the Veteran stated that he had to resign his position with a police department earlier than he wanted because his hearing loss caused safety concerns.  He said he had no way to make a living because of his hearing loss. 

Currently, the Veteran has a combined evaluation of 50 percent for his service-connected disabilities, including: hearing loss as 40 percent disabling and tinnitus as 10 percent disabling.  See 38 C.F.R. § 4.25 (2014).  The Veteran has a less than total combined evaluation.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period.  As shown above, the Veteran has one or more service-connected disabilities rated at 40 percent or higher, but not a combined rating of at least 70 percent.  Thus, the schedular rating criteria has not been satisfied.  38 C.F.R. § 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

There is ample support for this view aside from the decisions mentioned above.  See 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."); Disabled Am. Veterans, 327 F.3d 1339 at 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a)."); Floyd, 9 Vet. App. at 100 (Steinberg, J., dissenting) ("whereas the [Under Secretary for Benefits] and the Veterans Benefits Administration have no direct statutory base of adjudicative authority, receiving all authority from the Secretary, the BVA, as the Secretary's delegation clearly recognizes in the emphasized language, has an independent statutory base of authority, which the Secretary has no authority to limit.") (emphasis added); 38 C.F.R. § 19.9(d)(2) ("A remand or referral to the agency of original jurisdiction is not necessary for any of the following purposes: Considering law not already considered by the agency of original jurisdiction, including, but not limited to, statutes, regulations, and court decisions.")

Moreover, this is a favorable determination that the Board would eventually grant, anyway, such as if the Director disapproved TDIU.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J. concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.") (emphasis added); Floyd, 9 Vet. App. at 95 (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As previously stated above, in May 2012 correspondence, the Veteran stated that he had to resign his position with a police department earlier than he wanted because his hearing loss caused safety concerns.  He said he had no way to make a living because of his hearing loss. 

The Board finds the previously discussed evidence extremely probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following:  (1) the Veteran found that his hearing impairment impacted his ability to perform his police duties, such that he had to resign; (2) his police chief indicated the hearing loss had caused a safety issue for the Veteran; (3) he was easily startled by people, had hit people in defense on occasion and was forced to sit at the front of the room during his required continuing education classes, but was still unable to hear all of the information; (4) he avoids social situations, because he cannot hold conversations; (5) he finds driving difficult, because he cannot hear sirens or horns; (6) the Veteran has tried using different hearing aids, but found them to be ineffective; (7) the July 2012 VA examiner found that the Veteran had one working ear and his ability to discriminate sounds had worsened; (8) the VA examiner also found that the Veteran would have trouble communicating in all environments even when amplification was worn in the left ear and (9) the Veteran was told that he could no longer perform his duties in the police department because of his hearing loss.  

Although it is not entirely clear as to the Veteran's education, we know that the Veteran both served in the military and engaged in four to five years of factory work.  

Based on all the evidence of record of the Veteran's profound hearing loss and its functional effects, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the combined effects of multiple service-connected disabilities (hearing loss and tinnitus).  The Board finds that the evidence, including the Veteran's competent and credible statements and the lay statement from his police chief, supports that he would be unable to perform physical labor or sedentary work, due to trouble communicating in all environments.  Therefore, the Board concludes that a TDIU is warranted.




ORDER

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss is denied.  

Entitlement to a TDIU is granted.  





______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


